DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 8/26/2021 wherein claims 9, 10, 19 and 20 have been amended and claim 25 has been added.
Claims 9-25 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 8/26/2021 overcomes the rejection of claims 9, 12-14, 17-19, 23 and 24 made by the Examiner under 35 USC 102(a)(1) over Merlet et al. (US 2017/0362551). This rejection has been withdrawn as Merlet fails to teach their substrate as comprising a solution of a cationic compound.  

Applicants arguments filed 8/26/2021 regarding the rejection of claims 9-24 made by the Examiner under 35 USC 103 over Merlet et al. (US 20170362551) in view of (US 2010/0190004) have been fully considered but they are not foun persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/26/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  Merlet and Gibbins do not teach the fibrous substrate as comprising a solution of a cationic antimicrobial compound.
In response to A, Merlet is directed to a fibrous substrate which may be loaded with an antimicrobial. It is taught by Merlet that their fibrous structure may comprise additional agents such as antimicrobials (see [0098]). Merlet teaches that the additional agents may be incorporated in to the fibrous structure via impregnatation with a solution of the components (see 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlet et al. (US 2017/0362551) in view of Gibbins et al. (US 2010/0190004).
Merlet is directed to a laundry aid wherein the laundry aid comprises a nonwoven fiber layer that is entangled (e.g. ‘hydroentangled’, per instant claims 14 and 23) (see [0042, 0201]) wherein the fiber layer may comprise natural and synthetic fiber materials (see [0033]). Exemplified fiber materials include cellulose and viscose as well as polyethylene and polyesters such as lactic acid (see [0033]) (see instant claims 9, 12 and 13). The fiber layer is to possess a coating layer which may comprise a cross-linked mixture of polymers such as polyvinylamine and epichlorohydrin-modified polyamide (see [0017, 0117, 0118]) (see instant claims 9) wherein the ratio of these polymers in the formulation is from 97:3 to 75:25, respectively (see [0118]) 
With respect to instant claim 15, as it pertains to the basis weight of the nonwoven material being between 25-120 gsm, Merlet teaches that their three-dimensional network can have a weight basis of from 0.5-30 g/m2 (gsm) which overlaps with the instant claims. See MPEP 2144.05 regarding obviousness of ranges.
Merlet’s laundry aid may be impregnated with additional agents such as antimicrobials. It’s taught by Merlet that the fibrous structures may be impregnated with the additional components via impregnation with a liquid composition (see [0128]) (see instant claim 1).
Merlet fails to teach their fiber as comprising a solution of a cationic antimicrobial (e.g. . quaternary ammonium compound or silver nanoparticles).
Gibbins provides laminate constructs for providing antimicrobial benefit to a target. Exemplified antimicrobials include silver nanoparticles and quaternary ammonium salts (see claim 3) (see instant claims 10, 11 and 16) which are loaded on to a laminate construct by means of soaking a fabric member in a slurry of the antimicrobial (see example 6). Thus, it would have been obvious to use known antimicrobials, such as quaternary ammonium compounds or silver nanoparticles, in a liquid slurry and load it in to the formulation of Merlet with a reasonable expectation for success in providing antimicrobial benefit. The selection of a known material based on its suitability for its intended use is indicia of obviousness. See MPEP 2144.07.
As to the method of making the antimicrobially active laundry aid per instant claim 20, as pointed out above under the 102(a)(1), Example 1 provides a method for making the laundry aid wherein a cellulose/viscose mat was coated with polyvinylamine and a epichlorohydrin polymer 
As it relates to instant claim 25, the combination of Merlet and Gibbins would create a material capable of releasing 94% of a cationic antimicrobial solution after 15 minutes, e.g. squeezing, evaporating, soaking, diluting, etc. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611